Title: From Thomas Jefferson to United States Congress, 25 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                        25 March 1808
                  
                  In proceeding to carry into exn the act &c.
                  it is found that the sites most advantageous for the defence of our harbours & rivers, and sometimes the only sites competent to that defence, are in some cases the property of minors (incapable of giving a valid consent to their alienation), in others belong to persons who on no terms will alienate, and in others the proprietors demand such exaggerated compensn as, however liberally the public ought to compensate in such cases, would exceed all bounds of justice or liberality. from this cause the defence of our sea-board, so necessary to be pressed during the present season, will in various parts be defeated, unless the national legislature can apply a constitutional remedy. the power of repellg invasions, and making laws necessary for carrying that power into execution, seems to include that of occupyg. those sites which are necessary to repel an enemy; observing only the amendment to the constitution which provides that private property shall not be taken for public use without just compensation. I submit therefore to the consideration of Congress, where the necessary sites cannot be obtained by the joint & valid consent of parties, whether provision should be made by a process of Ad quod damnum, or any other more eligible means, for authorising the sites which are necessary for the public defence to be appropriated to that purpose.
                  I am aware that as the consent of the legislature of the state to the purchase of the site may not, in some instances, have been previously obtained, exclusive legislation cannot be exercised therein by Congress, until that consent is given. but in the mean time it will be held under the same laws which protect the property of individuals in that state, and other property of the US. and the legislatures at their next meeting will have opportunities of doing what will be so evidently called for by the interest of their own state.
               